THORNTON, J.
Appellant-wife appeals from that portion of a modification of a dissolution of marriage decree denying her request for an increase and extension of her support.
The original dissolution decree awarded custody of the three minor children born of the marriage to the respondent-husband. The decree further provided for support to the wife of $150 per month for one year, not to exceed $1,800. In her motion for modification of the decree the wife asked for custody of the children, support for the children, and an extension and increase in her support.
In the modified decree the circuit court awarded custody of the children to the wife. She was also awarded child support. The court however denied her request for an extension and increase in her support.
It is a basic rule of law that one who seeks a modification of a support award must allege and show a change of circumstance in the one spouse’s ability to pay or the other’s need therefor. Abraham v. Abraham, 248 Or 163, 432 P2d 797 (1967); Case v. Case, 18 Or App 637, 526 P2d 467 (1974).
In the case at bar the wife has not alleged nor does our inspection of the record reveal a change of circumstance justifying a modification of the original decree, except as to the custody of and support for the children. As we have already noted, the trial court did modify the original decree in the latter respect.
The wife has attempted to reargue the basic issues of amount and duration of support payments to her, but, as discussed above, without a showing of a change of circumstance in this respect since the decree, the *557court is without authority to modify the support awarded to the wife.
Affirmed. No costs to either party.